Citation Nr: 1821156	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asbestosis and neoplasms of the respiratory system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal and an appeal of an August 2012 denial of a total disability rating based on individual unemployability (TDIU) were previously remanded to provide the Veteran with a chance to present evidence at a hearing before the Board.  In February 2017, the Veteran presented testimonial evidence at a "Travel Board" hearing held at his local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   

In a July 2017 rating decision, the RO granted the Veteran's claim for a TDIU, effective April 16, 2008.  Since a TDIU was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has additionally not disagreed with the effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is not in appellate status at this time.

During the course of this appeal, the Veteran has submitted VA Form 9s perfecting appeals for issues including entitlement to service connection for heart bypass, diabetes mellitus type II, a condition related to radiation exposure, arthritis, and kidney stones/nephritis, which were certified to the Board in July 2017.  The Veteran has requested a Board hearing for these appeals, which has not yet been provided.  Such hearing will be scheduled and these issues will be the subject of subsequent Board decision(s), if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is found necessary prior to adjudication of this appeal.  The Veteran has not yet been provided with a VA examination addressing the nature and etiology of his claimed respiratory disorder.  In the case of McLendon v. Nicholson, the United States Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).

The Veteran's VA treatment records during the relevant appeal period document a diagnosis of obstructive sleep apnea and a May 2013 pulmonary function test demonstrating moderate restrictive ventilatory defect, mild pulmonary restriction by measurement of lung volumes, and mildly reduced diffusing capacity.  The Veteran's service personnel records show that he had a military occupation specialty of boatswain's mate, and he has competently described duties involving work with exposure to significant dust and debris in the ammunition/cargo holds of the USS Diamond Head (AE-19) without personal protective equipment, as well as exposure to fumes from paint, solvents, and other chemicals when working in the paint locker.  The Veteran further has asserted that his duties in the cargo hold exposed him to asbestos.  In an April 2013 statement, the Veteran reported that ever since getting out of the service, he has had problems getting "a good deep breath of air," especially when sleeping.  Given this evidence, an examination must be provided in order for VA to meet its duty to assist the Veteran in substantiating his claim.

As the Board is remanding this issue for further development, the AOJ should ensure that the Veteran's updated records of VA treatment are associated with the claims file.
Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from December 2017 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with a suitably-qualified medical professional to address the nature and etiology of any respiratory disability present at any time during the relevant appeal period.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any respiratory disability that existed at any time during the relevant appeal period (February 2013 to present).  In addition to any other respiratory disabilities identified, the examiner should specifically confirm or rule diagnoses of COPD, obstructive sleep apnea, and asbestosis.

The examiner's attention is directed to VA PFT findings from May 2013 showing moderate restrictive ventilatory defect, no change with inhaled bronchodilator; mild pulmonary restriction by measurement of lung volumes; and, mildly reduced diffusing capacity.

b.  For any disability identified above, state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or is otherwise causally related to the Veteran's period of active military service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner must include the rationale for any opinion expressed in the medical report.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (e.g. additional facts are required, or the examiner does not have the needed specialized knowledge or training).

3.  Thereafter, review the requested medical examination report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

4.  After completing the aforementioned, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claim for  entitlement to service connection for a respiratory disability.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




